DETAILED ACTION
The following Office action concerns Patent Application Number 16/469,473.  Claims 1, 2, 5-13, 19-26 are pending in the application.  Claims 5-8, 10-12, 23, 25, 26 have been withdrawn from consideration as being drawn to non-elected inventions or species of the invention.
The applicant’s amendment filed February 1, 2021 has been entered.
The species restriction requirement as to claim 2 is withdrawn in light of the applicant’s amendment.  Claim 2 is rejoined for examination.
The previous rejection of claims 1, 9, 13, 19-22, 24 under 35 U.S.C. § 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1, 9, 13, 19-22, 24 under 35 U.S.C. § 103 over over Kim et al is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Except for the § 112 rejection discussed below, claims 1, 2, 9, 13, 20, 21 would be allowable over the closest prior art of Kim et al (US 2016/0111663).  Kim et al does not teach or suggest that the conjugated compound has a molecular weight of 100 kg/mol or more.  
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 2, 9, 13, 19-22, 24 are rejected under 35 U.S.C. § 112(b) because the limitation “C1 is selected from the following formulas...” in claim 1 is indefinite because it lacks an “or” operator in the list of elements.
Claim 2 is rejected under 35 U.S.C. § 112(b) because the limitation “wherein A is selected from the group consisting of the following structures...” is indefinite because it lacks an “and” operator in the list of elements.  See MPEP § 2173.05(h).
Claim 19 is rejected under 35 U.S.C. § 112(b) because the limitation “ring F is one selected from the following structural groups...” is indefinite because it lacks an “or” operator in the list of elements.
Claim 19 is rejected under 35 U.S.C. § 112(d) because the term “R5 is...a...aromatic ring system containing 5 to 40 ring atoms or a...heteroaromatic ring system containing 5 to 40 ring atoms” is partially outside the scope of claim 1.  Claim 1 requires that ring F (which includes R5) contains 5-20 aromatic ring atoms.
Claim 22 is rejected under 35 U.S.C. § 112(d) because it includes several groups “C1” which are outside the scope of the definition of “C1” in claim 1.
Claim 24 is rejected under 35 U.S.C. § 112(d) because the term “wherein C1 is selected from aryl amine” is broader than the definition of C1 in claim 1.
Response to Arguments
As noted above, the previous grounds of rejection over Kim et al have been withdrawn.  New grounds of rejection under 35 USC 112 are presented above.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications